234 F.2d 656
Marjorie Arkison KELLY, Plaintiff-Respondent,v.JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, Defendant-Appellant.
No. 346, Docket 24018.
United States Court of Appeals Second Circuit.
Argued May 15, 1956.Decided June 29, 1956.

Robert J. McKeever, Port Chester, N.Y.  (William D. Sporborg, Jr., Port Chester, N.Y., of counsel), for plaintiff-respondent.
Oeland & Kuhn, New York City (George W. Riley, New York City, of counsel), for defendant-appellant.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Dawson, reported at 136 F. Supp. 539.